Citation Nr: 0526867	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously classified as a personality disorder, 
schizophrenia, and a bipolar disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The appellant had active duty from August 1968 to January 
1969.  Service department records show the appellant received 
a general discharge under honorable conditions

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A personal hearing was held at the RO in April 2000 before a 
decision review officer (DRO), and a copy of the transcript 
is of file.  

The Board remanded this case, in October 2001 and July 2004, 
for additional development.   This development has been 
accomplished and the case has been returned to the Board.  



FINDINGS OF FACT

Clear and unmistakable evidence demonstrates the appellant 
had a psychiatric disorder, variously classified as a 
personality disorder, schizophrenia, and a bipolar disorder, 
which existed prior to service and was not aggravated during 
a period of active service.  


CONCLUSION OF LAW

A psychiatric disorder, variously classified as a personality 
disorder, schizophrenia, and a bipolar disorder, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
November 2001 and July 2004, and by a June 2005 supplemental 
statement of the case (SSOC).  The RO advised the veteran in 
the November 2001 and July 2004 letters what information and 
evidence was needed to substantiate his claim.  The letters 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
The letters advised him what information and evidence would 
be obtained by VA, namely, medical records, employment 
records, and records from other Federal agencies.  The June 
2005 SSOC notified the veteran of the information and 
evidence needed to substantiate the claim and addressed the 
VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided with an opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claim either has been obtained or, if not, are 
unobtainable.  In addition the veteran has been afforded VA 
examinations to evaluate his disorder. 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The evidence of record reveals that the 
appellant was hospitalized in the Buffalo State Hospital from 
March 1964 to June 1964.  He was given a tentative medical 
diagnosis of schizophrenia and treated with chemotherapy.  

Service medical records reveal that in his May 1968 
enlistment examination medical history, the appellant failed 
to report his prior psychiatric history.  The veteran was 
absent without leave twice (AWOL) during his brief period of 
service.  A letter dated October 1968 from Buffalo State 
Hospital revealed the previous 1964 hospitalization.  In 
November 1968 during his second AWOL period, he was again 
admitted to Buffalo State Hospital where he was diagnosed 
with schizophrenia, simple type.  

A clinical report, also dated in November 1968, from Valley 
Forge General Hospital indicated a diagnosis of personality 
disorder.  A brief clinical abstract noted a history of 
marked social inadaptability prior to and during service.  No 
disqualifying mental or physical defects were noted at that 
time.  However, it was recommended that he be separated from 
service under AR 635-212. (Discharge for unsuitability and 
unfitness)

In his December 1968 separation examination, he again failed 
to report any psychiatric history to the examiner.

In an April 1981 rating decision the RO denied entitlement to 
service connection for a personality disorder as this was a 
constitutional or development disorder and not a disability 
for VA purpose.  The appellant was notified of that decision, 
but did not appeal.

In a July 1981 private medical record, A. Diji, M.D., 
diagnosed a personality disorder.  Dr. Diji opined that the 
appellant was totally unemployable.  

The appellant filed a claim in October 1998 for an emotional 
disorder.  He was notified by letter from the RO in March 
1999 that his claim had been denied.  In that letter he was 
informed that his claim had been denied previously in 1981 
and again in 1984 because his personality disorder was a 
constitutional or a developmental disorder and not a 
disability under the law.  Those prior decisions were now 
final.  

In July 1999 the RO received additional medical treatment 
records from the Buffalo State Hospital for the period from 
March 1964 to November 1968.  These records reflect that the 
appellant was admitted from Edward J. Myers Memorial 
Hospital, Buffalo, N.Y., in 1964   He had attacked his 
brother with intent to kill him.  He apparently also molested 
two girls.  He reported hearing voices.  Electro shock 
treatment as well as medication was used in his treatment 
over a period of 4 to 5 months.  He was voluntarily 
readmitted in November 1968.  The examiner noted the 
appellant was AWOL from the Army.  He reported questionable 
auditory hallucinations and a pathology which seemed to begin 
with his army duty especially since his unit was ready to be 
sent to Vietnam.  His symptomatology was vague.  The 
diagnosis was a character behavior disorder.

In January 2000 additional medical records were received from 
Edward J. Myers Memorial Hospital, which revealed the 
appellant had been treated in July 1981 for manic depressive 
disorder, mixed.  Other diagnosis included substance abuse, 
mixed; affective disorder manic by history; and dependent 
personality. 

In a DRO hearing at the RO in April 2000, the veteran offered 
testimony in support of his claim.  

VA Medical records received subsequent to the hearing 
revealed the appellant self referred himself to the VA Mental 
Health Clinic in June 1999.  It was noted that he had 
multiple psychiatric hospitalizations, including forced 
rehabilitation on Methadone while in prison from 1969-1972.  
He had a history of substance abuse which included cannabis, 
IV heroin, methadone, poly drug abuse, glue, LSD, mushrooms, 
PCB, THC, angel dust, Percodan, and alcohol.  

In a May 2002 VA mental disorders examination report, the 
examiner stated that he had reviewed the appellant's claim 
file prior to the examination.  The examiner noted the 
records dated back to 1964 when the veteran was 14.  At that 
time he had attacked his brother and had been accused of 
molesting two girls.  He was treated at the time with 
Trilafon, an antipsychotic.  He was ultimately discharged 
from the Buffalo State Hospital in June 1964 with a diagnosis 
of schizophrenia, catatonic type.  He was later readmitted to 
the same hospital in service, in November 1968, and initially 
diagnosed with schizophrenia, later changed to include 
character behavioral disorder or personality disorder.  
Further records include records from Dr. Diji who first saw 
the veteran in August 1976 and treated him for a bipolar 
disorder.  His most recent diagnosis through the VAMC has 
been depression.  He also had a history of adult antisocial 
behavior and cannabis abuse.
  
The appellant presented feelings of frustration in not 
getting his case resolved.  He complained that he had a 
condition prior to service and should not have been accepted 
for service.  He had a significant history of substance abuse 
complicating things further.  He had regularly used marijuana 
to medicate anger and mood swings.  He reported occasional 
alcohol use and had used LSD and heroin in the past.  He had 
been unemployed and on social security since 1983.  The 
examiner noted that the appellant was casually and neatly 
dressed, appropriate, and cooperative.  He had good eye 
contact and speech was coherent with regular rate and volume.  
Mood was frustrated and affect full and appropriate.  Thought 
process was goal directed with no flight of ideas or 
loosening of associations.  No suicidal or homicidal 
ideations or present psychotic symptoms were noted.  He was 
alert and fully oriented with insight limited and poor 
judgment.  The diagnoses were:

Axis I- depression, not otherwise specified, cannabis 
abuse, history of schizophrenia, history of bipolar 
disorder.
Axis II- history of personality disorder.
Axis III- hypertension, sleep apnea, hepatitis C, 
glaucoma.
Axis IV- financial difficulties, difficulty with C&P 
claim.
Axis V-GAF 60.  

The examiner stated that the Board remand asked for the 
nearly impossible task to summarize the appellant's entire 
40-year history and determine his diagnoses for all 
psychiatric pathology including the dates of onset.  "I did 
not feel that in fairness to the Board of Veterans' Affairs 
or the veteran that I can resolve the discrepancy in 
diagnosis that occurred by numerous doctors over 38 years."  
He further stated the following:

I would recommend and will arrange to 
have the veteran tested using a 
psychological test that may clarify to a 
greater degree the presence of a 
personality disorder.  If he is found to 
have a personality disorder by 
definition.  He would have begun during 
his childhood or adolescents and would 
persist throughout his life.  It is not 
clear to me whether the present 
depressive symptoms are simply a 
continuation of symptoms that he 
experienced prior to or during his time 
in the service.

In a January 2005 VA mental disorders examination, the 
examiner stated that he had reviewed the claims file prior to 
the examination.  The examiner noted the psychiatric records 
dated back to 1964.  Despite his hospitalization lasting 
close to 5 months, he denied any psychiatric hospitalization 
in his enlistment as well as his service discharge 
examinations.  Therefore it appeared that the veteran was 
dishonest about his previous psychiatric history.  It was 
especially remarkable that he denied any psychiatric 
disorders at separation from service because he had told the 
service psychiatrists about his psychiatric problems and the 
Army had requested his medical records from Buffalo State 
Hospital as of October 11, 1968.  Additionally while in the 
Army he went AWOL, and ended up in a civilian psychiatric 
hospital.  He was currently receiving outpatient treatment at 
the Jacksonville VAMC.  

The examiner noted that the appellant was casually groomed.  
He was somewhat argumentive regarding his basic premise that 
the Army should not have admitted him.  He later calmed down 
and was pleasant and cooperative with good eye contact.  His 
speech was coherent with regular rate and volume, mood was 
fine and affect was euthymic and somewhat angry.  Thought 
process was goal directed and coherent.  He denied paranoia 
or hallucinations.  No suicidal or homicidal ideations, or 
present psychotic symptoms were noted.   The diagnoses were:

Axis I- alcohol dependence, cannabis dependence, 
hallucinogen abuse, opioid dependence, polysubstance 
dependence.
Axis II- personality disorder, not otherwise specified 
(paranoid antisocial and borderline traits). 
Axis III- seborrheic keratosis, hypertension, epidural 
cyst.
Axis IV- stressors none.
Axis V-GAF 70.  

The examiner opined that it was as likely as not that the 
appellant suffered from a severe personality disorder prior 
to his entry into service which continued to the present.  It 
was as likely as not that his preexisting personality 
disorder was not increased in severity during service beyond 
the natural progression of his condition.  The rationale for 
this opinion was that the records made it abundantly clear 
that he suffered from a mental illness prior to service.  
Additionally it was very clear that he was not truthful with 
the Army authorities when completing his medical history 
questionnaire either at admission or at separation from 
service.  It was as likely as not that he suffered from a 
severe personality disorder with paranoid traits indicated by 
his behavior and interaction with others.  His inexplicable 
mood swings, anger, and propensity towards violence were 
characteristic of individuals with borderline personality 
disorders as well as paranoid personality.  Additionally he 
exhibited antisocial features with his history of severe drug 
abuse and past charges of molesting girls; a documented 
history of beating his wife; lack of truthfulness regarding 
his mental health history; and his admission to a previous 
psychiatrist that he had lied about auditory hallucinations 
to avoid prosecution.  Additionally it appeared that he used 
the psychiatric system while in the Army to go AWOL and again 
admit himself to a psychiatric hospital claiming auditory 
hallucinations to avoid his commitment to the Army.  

The file contains extensive medical records following his 
period of active military service.  The file also contains 
Social Security Administration records dated in January 1984 
which notes that appellant had been disabled since August 
1978 due to a bipolar disorder.

Criteria.   Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. §§ 1111, 1132 to the extent that it states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 
(2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Analysis.  The appellant clearly failed to indicate on his 
enlistment examination and medical history that he had a 
history of mental illness prior to service.  This was noted 
by his examiners in service who obtained his psychiatric 
history from Buffalo State Hospital.  He was subsequently 
found unfit for service due to his preexisting mental 
disorder and separated from service.

Based upon review of the entire record, the Board finds that 
clear and unmistakable evidence demonstrates that the 
appellant had a psychiatric disorder prior to service and 
that the psychiatric disorder was not aggravated during the 
appellant's brief period of active service.  Private hospital 
records show the appellant was treated for psychiatric 
symptoms prior to service and subsequent medical opinions 
clearly and unmistakably demonstrate that the veteran's had a 
psychiatric disorder prior to service.  None of the medical 
records provide a basis for a finding that the appellant's 
brief period of military service exacerbated his problems, or 
that any mental disorder was caused by service.  The findings 
and opinions offered by the physician who examined the 
veteran in January 2005 support a conclusion that the veteran 
does not have a psychiatric disorder that began during his 
military service or that was not aggravated by active 
service.  In the opinion of the Board, the preservice medical 
records, the in-service medical records, and the post-service 
medical records, coupled with the medical opinions offered in 
January 2005, constitute clear and unmistakable evidence both 
that the veteran's psychiatric disorders existed prior to 
service and that the disorders were not aggravated by 
service.

Although the appellant believes his psychiatric disorders 
were incurred or aggravated as a result of active service, he 
is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  Therefore, based upon the evidence of record, 
the Board finds service connection for a psychiatric 
disorder, variously classified, is not warranted.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, there is clear 
and unmistakable evidence against the appellant's claim and 
no evidence in support of the claim which would bring the 
evidence into equipoise.


ORDER

Entitlement to service connection for a psychiatric disorder, 
variously classified as a personality disorder, 
schizophrenia, and a bipolar disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


